Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 1, 3-9, 11, 13-18, and 20-25 are allowed.  
The following is an examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1, 3-9, 11, 13-18, and 20-25 are the inclusion of the limitation in the claims, which are not found in the prior art references, specifically the subject matter of determining a confidence value representing a critical finding after tokenizing the text of the medical report using a statistical model.  This along with further limitations set forth by the claims render the application allowable over the prior art(s) of record.
The most remarkable prior arts of record are as follows:
Seawall – U.S. Publication No. 2012/0226719
Reiner – U.S. Publication No. 2012/0221347
Maughan – U.S. Patent No. 8,364,499
Jamieson – U.S. Patent No. 7,610,192

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626